Citation Nr: 0311812	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  02-02 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material, sufficient to reopen a claim of 
service connection for a back disability, has been received.

2.  Entitlement to service connection for a bilateral ingrown 
toenail disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1980 to August 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2001, a 
statement of the case was issued in January 2002, and a 
substantive appeal was received in February 2002.  

The veteran testified at a Board videoconference in October 
2002.  A transcript of that hearing has been associated with 
the claims folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  By August 1994 rating decision, the RO denied the 
veteran's claim of service connection for a back disability; 
although he was notified of this decision in September 1994, 
he did not file an appeal within one year thereafter.

3.  Evidence brought to VA's attention since the August 1994 
denial of service connection for a back disability is not 
probative of the issue at hand and is not so significant that 
it must be obtained and considered in order to decide fairly 
the merits of the claim.

CONCLUSIONS OF LAW

1.  The August 1994 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2002).

2.  New and material evidence to reopen the claim of service 
connection for a back disability has not been received.  38 
U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 
1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefit enumerated 
above.  The discussions in the rating decision, statement of 
the case, and supplemental statement of the case have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the August 2002 supplemental statement of the 
case, the veteran was advised of the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes VA 
and private medical evidence.  The veteran has not been 
afforded a medical examination with respect to the issue of 
service connection for a back disability.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  However, such examination 
is not required as new and material evidence has not been 
received and the claim has not been reopened.  See 
38 U.S.C.A. § 5103A(f).  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a), 3.159(c) (2002).  
However, those specific provisions are applicable only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Because the veteran's claim was submitted in 1999, 
the amendments are not for application.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
accord Sabonis v. Brown, 6 Vet. App. 426 (1994).

Factual Background 

On April 1980 report of medical history, the veteran reported 
no adverse back symptomatology.  On April 1980 medical 
examination, the examiner noted no spinal abnormalities.  On 
October 1985 medical report, no spinal abnormalities were 
noted.  October 1986 service medical records indicated that 
the veteran complained of lower thoracic spine and upper 
lumbar spine pain.  The report reflected that the veteran 
fell from a two-story roof that morning.  X-ray studies 
conducted that day were within normal limits.  In November 
1986, the veteran complained of continuing back pain.  A 
November 1986 radiologic report indicated that the thoracic 
spine and lumbar spine were within normal limits.  A December 
1986 service medical notation reflected complaints of back 
pain.  Probable chronic muscle strain was assessed.  

An August 1987 service medical notation indicated that the 
veteran did not wish to undergo a separation medical 
examination, and a notation from the Physical Exam Section 
reflected that a medical examination was not required.  That 
notation, however, indicated that the veteran suffered from 
chronic back pain.  

By August 1994 rating decision, the RO denied service 
connection for a "back condition" both directly and as 
secondary to bipolar disorder.  The veteran was notified of 
that decision by letter dated in September 1994 and sent to 
his address of record.  The letter was not returned as 
undeliverable and there was no indication that the veteran 
otherwise did not receive it.  The veteran did not initiate 
an appeal of the rating decision.   

In July 1999, the veteran filed a claim, in pertinent part, 
of service connection for a back disability.  By March 2000 
rating decision, the RO denied service connection for a back 
disability.  The medical evidence detailed below was received 
after the March 2000 rating decision was rendered.

September 1990 private radiologic records indicated normal 
lumbosacral vertebral bodies.  

November 1990 private medical records reflected a diagnosis 
of acute lumbar ischialgia with vertebral disc prolapse at 
L4/5 and L5/S1.  

July 1998 private medical records reflected that the veteran 
experienced a flare-up of low back symptomatology.  He had 
two bulging discs in the lower lumbar spine.  Low back pain 
with degenerative disc disease was diagnosed.

A December 2000 VA progress note indicated that the veteran 
complained of low back pain that radiated to the buttocks and 
legs.  

In October 2002, the veteran testified before the 
undersigned.  He stated that following his fall from a roof 
during service, he continued to suffer from low back pain.  
His said that following service, he initially sought 
treatment for his back in 1989 or 1990 but that his adverse 
low back symptomatology did not abate after service.  He 
testified that he reinjured his back after service while 
chopping down a tree; he did not recall the date of that 
event.  Finally, he stated that when he did not sleep 
properly, he could not get out of bed due to back pain.  

New and Material Evidence 

The veteran's claim of service connection for a back 
disability was previously denied in an August 1994 rating 
decision that became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2002).  
Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed.  38 U.S.C.A. § 5108.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a) (2001); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Although 
not every piece of new evidence is "material," some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually alter 
a rating decision.  Hodge, 155 F.3d 1363.  In determining 
whether evidence is new and material, the credibility of the 
evidence is generally presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-13 (1992).  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999) (holding that Justus was not altered by 
decision in Hodge).  

The Board notes that, despite its prior denial, the RO's 
March 2000 rating decision did not address the issue of new 
and material evidence.  However, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen the claim for service connection 
for a back disability.  

With these considerations, the Board must review all of the 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the RO's final decision 
in August 1994.  In this case, the additional evidence 
submitted after the initial rating decision consists of a VA 
and private medical records indicating that the veteran 
suffers from a low back disability and the veteran's hearing 
testimony.  The new evidence establishes the existence of a 
current back disability but does not speak to the etiology of 
that disability.  After careful consideration of this 
evidence, the Board finds that it is not new and material 
sufficient to reopen the claim for service connection for a 
back disability in that it does not contribute to a more 
complete picture of the origin of the veteran's claimed 
disability.  38 C.F.R. § 3.156(a); Hodge, 155 F.3d at 1363.  


ORDER

No new and material evidence having been received, the claim 
of service connection for a back disability is denied.  


REMAND

Service medical records reflect that the veteran suffered 
from frequent tinea pedis during service.  In August 1983, he 
complained of pain in both great toenails.  Examiners found 
that the toenails of both great toes were inflamed, and the 
assessment was ingrown toenails.  In September 1983, his 
great toenails were removed.  

The veteran claims to still suffer from ingrown toenails, and 
is seeking service connection for that condition.  The record 
contains insufficient medical evidence for the Board to 
render a decision at this time.  Specifically, a definitive 
diagnosis regarding this matter and nexus opinion are 
necessary before the Board can take further action.  To 
ensure full compliance with duty to assist requirements, the 
case is remanded for the following development:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a medical 
examination to determine whether he 
suffers from ingrown toenails or from 
residuals thereof.  If so, the examiner 
is asked to provide an opinion regarding 
the etiology of any condition diagnosed.  
Send the claims folder to the examiner 
for review.

2.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	M. L. Nelsen
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

